Opinion of the Court by
Judge Peters:
Although appellant alleges in his petition that his said subscription was made and procured upon the faith and representation by the authorized agent to procure subscriptions for the permanent endowment of said institution, that it should be located in, or near Harrodsburg. He fails to allege that his subscription contained that condition, and also fails to allege that said agent, although authorized to procure subscriptions, was authorized to make the asserted representation.
Moreover, it appears from the certificate of stock filed by ap*452pellant as the foundation of his claim that in consideration of his subscription, and the payment of the amount thereof he was entitled to tuition in said University to the amount of said payment at the rate of $30 per annum for each pupil, etc. But he does not allege that appellees have failed or refused to permit him to send pupils to the Kentucky University on the terms prescribed in said certificate or that they have put it out of their power to pay him in tuition fees.

Polk, for appellant.


Beck & Thornton, for appellees.

There is nothing in the original charter prohibiting the removal of the University, or, subjecting it to the repayment of the .stock, to stockholders in case of removal; but by the Act of the legislature authorizing the removal of said University to Fayette county, it is bound to refund to the citizens of Mercer county the amount of tuition unpaid to them. But appellant had removed from the county of Mercer before the passage of said Act, as is alleged in his petition, and is not entitled to the benefit of that provision.
It seems that the petition failed to state facts to constitute a cause of action. Wherefore, the judgment is affirmed.